                                            Case 4:17-cv-03440-DMR Document 100 Filed 04/23/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                   UNITED
                                                                            D STATES D
                                                                                     DISTRICT C
                                                                                              COURT

                                   5                                 NORTHER
                                                                           RN DISTRIC
                                                                                    CT OF CALIIFORNIA

                                   6

                                   7    SE
                                         EMICAPS PTE
                                                 P LTD,                                       Case No. 17-cv-03440--DMR
                                   8                    Plaintiff,
                                                                                              CLAIM CO
                                                                                                     ONSTRUCT
                                                                                                            TION ORD
                                                                                                                   DER
                                   9             v.

                                  10    HAMAMATS
                                        H      SU CORPOR
                                                       RATION, ett al.,
                                  11                    Defendantss.

                                  12            Plaintifff SEMICAP
                                                                 PS Pte Ltd. (“SEMICAP S”) filed this patent casee against Defendants
Northern District of California
 United States District Court




                                  13   Haamamatsu Co
                                                   orporation, Hamamatsu
                                                               H         Photonics
                                                                         P         K
                                                                                   K.K., and Phootonics Mannagement Coorp.

                                  14   (co
                                         ollectively, “Hamamatsu
                                                      “        u”). SEMICA
                                                                         APS alleges that Hamam
                                                                                              matsu infringges several cclaims of

                                  15   U.S
                                         S. Patent No
                                                    o. 7,623,982 (the “‘982 patent”),
                                                                            p         whiich relates too testing of eelectronic cirrcuits using

                                  16   a laaser. The paarties disputee the constru
                                                                                 uction of threee terms. Thhis order folllows briefinng, a

                                  17   tecchnology tuto
                                                      orial, and a claim
                                                                   c     constru
                                                                               uction hearinng pursuant to Markmann v. Westview
                                                                                                                              w

                                  18                  nc., 517 U.S.. 370 (1996).
                                       Insstruments, In

                                  19   I.       BACKGROUND

                                  20            A.     The ‘982 Pa
                                                                 atent

                                  21            SEMIC
                                                    CAPS is the owner
                                                                o     by asssignment off the ‘982 pattent titled, “M
                                                                                                                   Method of T
                                                                                                                             Testing an

                                  22   Eleectronic Circcuit and App
                                                                  paratus Thereeof.” Comppl. ¶ 11, Ex. A (‘982 Pateent). The ‘982 patent

                                  23   waas issued by the
                                                      t United States
                                                               S      Patent and Tradem
                                                                                      mark Office ((“USPTO”) on November 24, 2009.

                                  24   It “relates
                                          “        geneerally to sem
                                                                   miconductor processing,
                                                                               p           aand more paarticularly to a method off testing an

                                  25   eleectronic circu
                                                       uit, as well as
                                                                    a to a respecctive apparattus,” and is ddirected tow
                                                                                                                       ward determinning the

                                  26   loccation of defe
                                                      fects on a sem
                                                                   miconductorr circuit. Seee ‘982 Patennt 1:6-8.

                                  27            The ‘98
                                                      82 patent desscribes the problem
                                                                               p       it seeeks to solvee. It explainss that “conveentional

                                  28   laser induced teechniques geenerally invo
                                                                               olve using a scanned lasser beam, typpically in thee infrared
                                         Case 4:17-cv-03440-DMR Document 100 Filed 04/23/20 Page 2 of 14




                                   1   frequency range, to stimulate integrated circuit failures which are sensitive to thermal or carrier

                                   2   stimulations.” ‘982 Patent at 1:16-19. These techniques include Optical Beam Induced

                                   3   Resistance Change (“OBIRCH”), Thermal Induced Voltage Alteration (“TIVA”), and Differential

                                   4   Resistance Measurement (“DReM”). Id. at 1:22-27. However, advances in integrated circuit

                                   5   technology, including “the use of more metallization layers and new low k inter-layer dielectric

                                   6   materials with lower thermal conductivity,” have reduced the laser coupling efficiency, which in

                                   7   turn reduces the detection sensitivity. Id. at 1:28-33. The inventors explain that “conventional

                                   8   approaches” to improve the detection sensitivity of laser induced techniques have not been entirely

                                   9   successful. For example, increasing the power of the laser beam used “in order to compensate for

                                  10   the reduced laser coupling efficiency . . . may not be desirable,” because “there may be potential

                                  11   laser induced damage on the integrated circuit under test when the power of the laser beam used is

                                  12   too high.” Id. at 1:38-49. Another approach is to use “a pulsed laser in conjunction with a lock-in
Northern District of California
 United States District Court




                                  13   amplifier,” which increases detection sensitivity. Id. at 1:50-52. However, lock-in amplifiers are

                                  14   “not used in a real-time integrated circuit testing environment” because “accurate calibration and

                                  15   fine control of the lock-in amplifier parameters is typically difficult to achieve in practice.” Id. at

                                  16   1:62-67.

                                  17          According to the specification, the ‘982 patent attempts to increase detection sensitivity in

                                  18   a laser-based fault detection system without increasing the power of the laser beam or using lock-

                                  19   in amplifiers. ‘982 Patent at 10:19-46. “The method comprises radiating a laser beam onto the

                                  20   electronic circuit, and determining a plurality of samples of a response signal output by the

                                  21   electronic circuit during the period when the laser beam is radiated.” ‘982 Patent, Abstract. A

                                  22   signal processor “process[es] the sample measurements of the response signal of the electronic

                                  23   circuit under test” by “accumulat[ing] the plurality of samples to generate a value, and then

                                  24   generat[ing] a test result based on the value generated.” ‘982 Patent at 3:65-4:2. Based on the

                                  25   generated value, a fault on the electronic circuit may appear as a bright spot, bright line, or bright

                                  26   area at a pixel location corresponding to the location of the fault on the electronic circuit. Id. at

                                  27   4:16-24, 4:34-38, 5:12-16.

                                  28          The ‘982 patent includes 25 claims. SEMICAPS alleges that Hamamatsu infringes at least
                                                                                          2
                                           Case 4:17-cv-03440-DMR Document 100 Filed 04/23/20 Page 3 of 14




                                   1   claaims 4-8, 17, and 21-25. Claims 4-8 and 17 pertaain to a methhod of testinng an electroonic circuit,

                                   2    hile claims 21-25 describ
                                       wh                       be a related apparatus.
                                                                             a

                                   3            B.     Procedurall History
                                   4            SEMIC
                                                    CAPS filed th
                                                                his lawsuit on
                                                                            o June 14, 22017. On Seeptember 19, 2017, the ccourt granted
                                                                                                                                       d

                                   5   Haamamatsu’s unopposed
                                                    u         motion
                                                              m      to staay the case ppending interr partes revieew (“IPR”) pproceedings

                                   6   inittiated by Haamamatsu ch
                                                                 hallenging th
                                                                             he validity off the ‘982 paatent. [Dockket No. 28.] The case

                                   7   ressumed follow
                                                     wing the issu
                                                                 uance of two Final Writteen Decisionss by the Pateent Trial andd Appeal

                                   8   Board (“PTAB
                                                  B”) in the IPR
                                                               R proceeding
                                                                          gs. [Docket No. 53-1 (M
                                                                                                Marton Decl., June 6, 2019) ¶¶ 4, 5,

                                   9   Exs. B (Final Written
                                                     W       Deciision in IPR2
                                                                             2017-02110)), C (Final W
                                                                                                    Written Decision in IPR22017-

                                  10   021
                                         112).]

                                  11            Hamam
                                                    matsu then moved
                                                               m     to dism
                                                                           miss the com
                                                                                      mplaint, arguuing that the asserted claiims are

                                  12   inv
                                         valid becausee they claim patent-ineligible subjecct matter. Thhe court deniied the motioon on
Northern District of California
 United States District Court




                                  13   Au
                                        ugust 16, 201
                                                    19. See SEM
                                                              MICAPS Pte Ltd. v. Ham         rp., 393 F. Suupp. 3d 802 (N.D. Cal.
                                                                                   mamatsu Corp

                                  14   201
                                         19), reconsid          nied, No. 17--CV-03440- DMR, 20199 WL 57225668 (N.D. Call. Nov. 5,
                                                     deration den

                                  15   201
                                         19).

                                  16            C.     Disputed Terms
                                                                T
                                  17            The parrties dispute the proper construction
                                                                                c            of three term
                                                                                                         ms: “value,”” “another vaalue,” and

                                  18   “teest result.”1 SEMICAPS asserts that these terms should be ggiven their pllain and ordiinary

                                  19   meeaning. Ham
                                                   mamatsu disaagrees and prroposes consstructions foor each of theem. SEMIC
                                                                                                                           CAPS

                                  20   pro
                                         oposes its ow
                                                     wn constructiions in the event
                                                                              e     the couurt concludess that constru
                                                                                                                    ruction is neccessary.

                                  21   II.      LEGAL
                                                    L STANDA
                                                           ARDS
                                  22            “The pu
                                                      urpose of claaim construcction is to deetermine the meaning annd scope of thhe patent

                                  23   claaims asserted
                                                      d to be infrin
                                                                   nged.” O2 Micro
                                                                             M     Int’l Lttd. v. Beyondd Innovationn Tech. Co., 521 F.3d

                                  24   135
                                         51, 1360 (Feed. Cir. 2008
                                                                 8) (quotation
                                                                             n omitted). C
                                                                                         Claim constrruction is a qquestion of law to be

                                  25   dettermined by the court. Markman,
                                                                 M        51
                                                                           17 U.S. at 3887. In constrruing disputed terms, thee court first

                                  26

                                  27   1
                                        The
                                        T parties orriginally askked the courtt to construe three additional terms: ““control system,”
                                  28   “m
                                        measuring cirrcuit,” and “ssignal processsor.” Theyy withdrew thhose terms shortly beforre the claim
                                       con
                                         nstruction heearing. [See Docket No.. 83.]
                                                                                          3
                                         Case 4:17-cv-03440-DMR Document 100 Filed 04/23/20 Page 4 of 14




                                   1   examines the claims themselves, because “[t]he claims define the scope of the right to exclude; the

                                   2   claim construction inquiry, therefore, begins and ends in all cases with the actual words of the

                                   3   claim.” Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998).

                                   4   “[T]he words of a claim are generally given their ordinary and customary meaning.” Phillips v.

                                   5   AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (quotation and citation omitted). “[T]he

                                   6   ordinary and customary meaning of a claim term is the meaning that the terms would have to a

                                   7   person of ordinary skill in the art in question at the time of the invention,” which is the “effective

                                   8   filing date of the patent application.” Id. at 1313. “That starting point is based on the well-settled

                                   9   understanding that inventors are typically persons skilled in the field of the invention and that

                                  10   patents are addressed to and intended to be read by others of skill in the pertinent art.” Id. “In

                                  11   some cases, the ordinary meaning of claim language as understood by a person of skill in the art

                                  12   may be readily apparent even to lay judges.” Id. at 1314. In such instances, claim construction
Northern District of California
 United States District Court




                                  13   may “involve[ ] little more than the application of the widely accepted meaning of commonly

                                  14   understood words.” Id.

                                  15           In other cases, the meaning of a claim term to a person skilled in the art is not

                                  16   “immediately apparent.” Id. In those cases, the court must look to “sources available to the public

                                  17   that show what a person of skill in the art would have understood disputed claim language to

                                  18   mean.” Id. (quoting Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111,

                                  19   1116 (Fed. Cir. 2004)). The words in a claim are to be interpreted in light of the intrinsic evidence

                                  20   of record, which includes the words of the claims, the specification, and the patent’s prosecution

                                  21   history, if it is in evidence. Id. at 1314-17. “[T]he prosecution history . . . includes the

                                  22   reexamination history.” Sonix Tech. Co., Ltd. v. Publ’ns Int’l, 844 F.3d 1370, 1379 (Fed. Cir.

                                  23   2017) (citing Info-Hold, Inc. v. Applied Media Techs. Corp., 783 F.3d 1262, 1266 (Fed. Cir.

                                  24   2015)) (discussing reexamination history, including patentee’s expert’s opinion, as part of intrinsic

                                  25   evidence). The Federal Circuit has instructed that “the specification ‘is always highly relevant to

                                  26   the claim construction analysis” and “[u]sually . . . dispositive; it is the single best guide to the

                                  27   meaning of a disputed term.” Phillips, 415 F.3d at 1315 (quotation omitted).

                                  28           In most situations, analysis of intrinsic evidence alone will resolve claim construction
                                                                                           4
                                         Case 4:17-cv-03440-DMR Document 100 Filed 04/23/20 Page 5 of 14




                                   1   dissputes. Vitro
                                                      onics Corp. v.        onic, Inc., 900 F.3d 1576, 1583 (Fed. Cir. 1996). “In such
                                                                  v Conceptro

                                   2   circcumstances, it is improp
                                                                  per to rely on
                                                                               n extrinsic evvidence.” Idd. However,, if an analyssis of the

                                   3   intrrinsic eviden
                                                       nce fails to resolve ambiguity in a diisputed claim
                                                                                                         m term, courrts may rely oon “extrinsicc

                                   4   eviidence conceerning relevaant scientificc principles, the meaningg of technicaal terms, andd the state off

                                   5   thee art.” Phillip
                                                       ips, 415 F.3d
                                                                   d at 1314 (qu
                                                                               uotation and citation om
                                                                                                      mitted); Vitronnics, 90 F.3dd at 1583.

                                   6   Exttrinsic evideence “consistts of all evid
                                                                                 dence externaal to the pateent and prossecution histoory,

                                   7   inccluding expert and inven
                                                                 ntor testimon
                                                                             ny, dictionariies, and learnned treatisess.” Phillips, 415 F.3d at

                                   8   131
                                         17 (quotation
                                                     n and citatio
                                                                 on omitted). However, ““it is entirelyy appropriatee . . . for a coourt to

                                   9   con
                                         nsult trustwo
                                                     orthy extrinssic evidence to ensure thaat the claim constructionn it is tendinng to from

                                  10   thee patent file is
                                                        i not inconssistent with clearly
                                                                                 c       expreessed, plainly apposite, aand widely hheld

                                  11   und
                                         derstandingss in the pertin
                                                                   nent techniccal field.” Piitney Bowes,, Inc. v. Hew
                                                                                                                     wlett-Packarrd Co., 182

                                  12   F.3
                                         3d 1298, 130
                                                    09 (Fed. Cir. 1999). All extrinsic eviidence shoulld be evaluaated in light oof the
Northern District of California
 United States District Court




                                  13   intrrinsic eviden
                                                       nce. Phillipss, 415 F.3d at
                                                                                a 1319.

                                  14   IIII.   CONST
                                                   TRUCTION
                                                          N OF DISPU
                                                                   UTED TER
                                                                          RMS
                                  15           A. “va
                                                    alue” and “a
                                                               another valu
                                                                          ue”
                                  16

                                  17        SEMICAP   PS’s Proposeed Construcction                Hamamaatsu’s Propoosed Constrruction
                                       “vaalue”: plain and ordinaryy meaning. If             ““a representaation of the rresponse signnal output
                                  18
                                       connstruction is necessary, “a
                                                                   “ magnitude,              bby the electroonic circuit dduring the peeriod
                                  19   quaantity or num
                                                      mber”                                  wwhen the laseer beam is raadiated”
                                       “annother value”: plain and d ordinary meaning.
                                                                               m             ““a representaation of the rresponse signnal output
                                  20   If construction
                                          c             is necessary
                                                                   y, “another               bby the electroonic circuit dduring the peeriod
                                       maagnitude, quaantity or nummber”                     wwhen the laseer beam is noot radiated”
                                  21
                                               Both paarties cite to claim 21 as a representaative examplle of how thee disputed teerm “value”
                                  22
                                       is used
                                          u    in the patent.
                                                      p       Pl.’s Br. 5; Defs.’ Br. 5. Claiim 21 is an iindependentt claim and ddescribes an
                                  23
                                       app
                                         paratus. It sttates:
                                  24
                                                       21. An appaaratus, comp
                                                                             prising:
                                  25
                                                       a laser beam
                                                                  m source, wh
                                                                             herein the laaser beam source radiattes a laser
                                  26                   beam onto the
                                                                  t electronic circuit,
                                  27                   a control sy
                                                                  ystem operab ble to direct tthe laser beaam source too dwell on
                                                       a location on the electro
                                                                               onic circuit,
                                  28
                                                                                            5
                                         Case 4:17-cv-03440-DMR Document 100 Filed 04/23/20 Page 6 of 14



                                                        a measuring circuit, wherein the measuring circuit determines a
                                   1                    plurality of samples of a response signal output by the electronic
                                                        circuit during the period when the laser beam is radiated, and
                                   2
                                                        a signal processor, wherein the signal processor accumulates the
                                   3                    plurality of samples to generate a value, and generates a test result
                                                        based on the value.
                                   4
                                       ‘982 Patent at 12:19-31 (emphasis added).
                                   5
                                                 The term “another value” appears in claim 17, which depends from claim 1. Claim 1
                                   6
                                       states:
                                   7
                                                        1. A method of testing an electronic circuit, comprising:
                                   8
                                                        radiating a laser beam onto the electronic circuit,
                                   9
                                                        determining a plurality of samples of a response signal output by the
                                  10                    electronic circuit during the period when the laser beam is radiated,
                                  11                    accumulating the plurality of samples to generate a value, and
                                  12                    generating a test result based on the value.
Northern District of California
 United States District Court




                                  13   ‘982 Patent at 10:59-67. Claim 17 states:

                                  14                    17. The method of claim 1, wherein another plurality of samples of
                                                        another response signal output by the electronic circuit during a
                                  15                    period when the laser beam is not radiated is determined, the other
                                                        plurality of samples is accumulated to generate another value and
                                  16                    the test result is generated based on the value and the other value.
                                  17   ‘982 Patent at 12:4-9 (emphasis added).

                                  18             SEMICAPS argues that the terms “value” and “another value” do not require construction

                                  19   because they are “not ambiguous or uncommon, and [are] readily understandable to the jury.”

                                  20   Pl.’s Br. 14. In the alternative, it proposes that “value” should be construed as “a magnitude,

                                  21   quantity or number.” In support, it cites the Institute of Electrical and Electronics Engineers, Inc.

                                  22   (“IEEE”) Standard Dictionary of Electrical and Electronics Terms, which defines “value” as “the

                                  23   quantitative measure of a signal or variable.” [Docket No. 70 (Marton Decl. Oct. 14, 2019) ¶ 4,

                                  24   Ex. B.] It also cites the 2001 Websters New World Dictionary, which defines “value” in the

                                  25   context of math as “the quantity or amount for which a symbol stands.” Id. at ¶ 5, Ex. C.

                                  26   SEMICAPS asks the court to construe “another value” as “another magnitude, quantity or

                                  27   number.” According to SEMICAPS, these definitions are consistent with how the terms are used

                                  28   throughout the ‘982 patent.
                                                                                           6
                                         Case 4:17-cv-03440-DMR Document 100 Filed 04/23/20 Page 7 of 14




                                   1          Hamamatsu argues that the court should reject SEMICAPS’s reliance on dictionary

                                   2   definitions, noting that the Federal Circuit has cautioned courts not to elevate dictionaries above

                                   3   the specification in construing disputed terms. See Phillips, 415 F.3d at 1321-22 (courts may use

                                   4   dictionaries “to assist in understanding the commonly understood meaning of words,” but “heavy

                                   5   reliance on the dictionary divorced from the intrinsic evidence risks transforming the meaning of

                                   6   the claim term to the artisan into the meaning of the term in the abstract, out of its particular

                                   7   context, which is the specification.”). It proposes that “value” should be construed to mean “a

                                   8   representation of the response signal output by the electronic circuit during the period when the

                                   9   laser beam is radiated.” Correspondingly, Hamamatsu argues that “another value” should be

                                  10   construed as “a representation of the response signal output by the electronic circuit during the

                                  11   period when the laser beam is not radiated.” According to Hamamatsu, these constructions are

                                  12   proper given the claims and specification of the ‘982 patent. The court will first address the term
Northern District of California
 United States District Court




                                  13   “value” before turning to “another value.”

                                  14          Hamamatsu argues that a person of ordinary skill in the art would understand “value” as

                                  15   used in the ‘982 patent to mean “a representation of the response signal output by the electronic

                                  16   circuit during the period when the laser beam is radiated.” Hamamatsu rests its proposed

                                  17   definition on the language of claim 21. Claim 21 describes an apparatus that includes a measuring

                                  18   circuit that “determines a plurality of samples of a response signal output by the electronic circuit

                                  19   during the period when the laser beam is radiated,” and a signal processor that “accumulates the

                                  20   plurality of samples to generate a value, and generates a test result based on the value.” ‘982

                                  21   patent at 12: 24-31. Based on the language of claim 21, Hamamatsu asserts that the “value” must

                                  22   be a representation of the response signal when the laser beam is radiated. Def.’s Br. 6. It argues

                                  23   that the specification confirms this construction because it “repeatedly and consistently” describes

                                  24   “value” in this manner, citing GPNE Corp. v. Apple Inc., 830 F.3d 1365, 1370 (Fed. Cir. 2016).

                                  25   Def.’s Br. 7.

                                  26          In GPNE, the Federal Circuit considered the claim term “node” as used in a patent for a

                                  27   two-way paging system. The term “node” appeared only in the claims and the abstract. It did not

                                  28   appear in the specification, which “exclusively refer[red] to the devices as ‘pagers’ or ‘paging
                                                                                          7
                                         Case 4:17-cv-03440-DMR Document 100 Filed 04/23/20 Page 8 of 14




                                   1   units.’” 830 F.3d at 1368. The district court construed the term “node” as a “pager;” applying that

                                   2   construction, a jury found no infringement. Id. at 1369. The Federal Circuit affirmed the

                                   3   construction, noting “that when a patent ‘repeatedly and consistently’ characterizes a claim term in

                                   4   a particular way, it is proper to construe the claim term in accordance with that characterization.”

                                   5   Id. at 1370. “[T]he words ‘pager’ and ‘pager units’ appear[ed] in the specification over 200 times,

                                   6   and, apart from the Abstract, the specification repeatedly and exclusively use[d] these words to

                                   7   refer to the devices in the patented system.” Id. The court found that the prosecution history

                                   8   further supported the construction of “node” as a type of “pager,” since the inventor “consistently

                                   9   and exclusively describe[d] the invention as a system of pagers.” Id. at 1371.

                                  10          Here, Hamamatsu relies on GPNE in asserting that the ‘982 patent’s specification

                                  11   “repeatedly and consistently” describes the “value” as “a representation of the response signal

                                  12   when the laser beam is radiating or on.” It cites the following examples: the specification
Northern District of California
 United States District Court




                                  13   discusses the diagram at Figure 2 and states, “At 203 of FIG. 2, a plurality of samples of the

                                  14   response signal output by the electronic circuit is determined during the period when the laser

                                  15   beam is radiated. . . . At 205 of FIG. 2, the plurality of samples is accumulated to generate a

                                  16   value.” ‘982 patent at 4:58-64. Next, in discussing Figure 6, the specification defines “tON” as

                                  17   the “period when the laser beam is radiating” and explains that during tON, “the converted sample

                                  18   values are accumulated in order to generate a value.” Id. at 8:20-22. The specification also

                                  19   provides a specific equation for the “value generated” for Figure 6, where the input to the equation

                                  20   is “the plurality of samples [of the response signal] obtained during the radiating period.” Id. at

                                  21   9:12-15 (“It can be seen from the above equation that the value generated (from the plurality of

                                  22   samples obtained during the radiating period, tON(603)) is represented by the accumulation of the

                                  23   term S(xi, yi)(t)*δ[t-(TPD+nmTS)].”).

                                  24          Hamamatsu’s position is not persuasive. The patent demonstrates that Hamamatsu

                                  25   selected certain examples to support its preferred construction while ignoring others that are

                                  26   inconsistent with its construction. Under Hamamatsu’s construction, “value” refers solely to

                                  27   response signals, and is further limited to response signals that are obtained when the laser is on.

                                  28   However, the patent uses “value” to connote things other than response signals. For example, the
                                                                                         8
                                         Case 4:17-cv-03440-DMR Document 100 Filed 04/23/20 Page 9 of 14




                                   1   specification refers to an output voltage “value”: “[i]n this regard, the output voltage Vo for these

                                   2   interface circuits may have a positive value or a negative value.” ’982 patent at 6:1-2; see also id.

                                   3   at 5:59-61 (“The output voltage Vo has a value which [is] always greater than or equal to zero, i.e.,

                                   4   a direct-current (d.c.) voltage.”). Elsewhere, the specification uses “value” to refer to the values of

                                   5   pixels of the image display: “[i[n one embodiment, the value generated is a pixel value (e.g., the

                                   6   brightness of the pixel) of a digital image,” id. at 5:7-9, and “[i]n such an embodiment, each

                                   7   sample value is converted to a value representing the brightness at the corresponding pixel

                                   8   location on the digital image,” id. at 8:17-19. Similarly, claim 15 uses the term “value” in a

                                   9   manner consistent with the foregoing; it refers to “the value generated” as “a pixel value of a

                                  10   digital image.” Id. at 11:44-45.

                                  11          The specification also uses the term “value” in connection with the response signal

                                  12   regardless of whether the laser beam is on, or radiating: “Further, as shown in FIG. 5(b), during
Northern District of California
 United States District Court




                                  13   the period when the laser beam is radiating (or radiating period), the response signal takes a

                                  14   positive value only after a delay from the start of the radiating period. Similarly, during the period

                                  15   when the laser beam is not radiating (or non-radiating period), the response signal takes a

                                  16   negative value only after a delay from the start of the non-radiating period.” Id. at 6:34-41

                                  17   (emphasis added). Similarly, the specification refers to voltage or current sample “values” without

                                  18   regard to whether the laser beam is radiating: “In this illustrative example, with the frequency of

                                  19   sampling being selected as about 20 MHz and the frequency of pulsing being selected as about 5

                                  20   KHz, there would be about 4000 sample values obtained, with about 2000 sample values during

                                  21   the radiating period and about 2000 sample values during the non-radiating period.” Id. at 8:9-14

                                  22   (discussing Figure 6).

                                  23          As these examples demonstrate, contrary to Hamamatsu’s position, the patent uses the

                                  24   word “value” throughout the specification without limiting it to “a representation of the response

                                  25   signal” and without regard to whether the laser beam is radiating. Nor does Hamamatsu point to

                                  26   anything in the prosecution history to support its proposed construction. See, e.g., GPNE, 830

                                  27   F.3d at 1371 (finding that inventor’s declaration “consistently and exclusively describ[ing] the

                                  28   invention as a system of pagers” supported construing “note” as a type of “pager”). Essentially,
                                                                                         9
                                        Case 4:17-cv-03440-DMR Document 100 Filed 04/23/20 Page 10 of 14




                                   1   Hamamatsu seeks to import a limitation from claim 21—“wherein the measuring circuit

                                   2   determines a plurality of samples of a response signal output by the electronic circuit during the

                                   3   period when the laser beam is radiated”—into the meaning of “value.” That approach is

                                   4   unsupported and inconsistent with the Federal Circuit’s guidance that “the person of ordinary skill

                                   5   in the art is deemed to read the claim term not only in the context of the particular claim in which

                                   6   the disputed term appears, but in the context of the entire patent, including the specification.”

                                   7   Phillips, 415 F.3d at 1313 (emphasis added); see also Markman v. Westview Instruments, Inc., 52

                                   8   F.3d 967, 979 (Fed. Cir. 1995), aff’d, 517 U.S. 370 (“Claims must be read in view of the

                                   9   specification, of which they are a part.”).

                                  10          For the same reasons, Hamamatsu’s proposed construction of “another value” as “a

                                  11   representation of the response signal output by the electronic circuit during the period when the

                                  12   laser beam is not radiated” is inconsistent with the ‘982 patent’s specification. According to
Northern District of California
 United States District Court




                                  13   Hamamatsu, the language of claim 17 supports the conclusion that “another value” is generated

                                  14   from a plurality of samples taken when the laser beam is off, or not radiating. Notably, the only

                                  15   support it provides for this construction are the portions of the specification describing the

                                  16   embodiment captured by claim 17: “Further, according to one embodiment of the invention,

                                  17   another plurality of samples of another response signal output by the electronic circuit during a

                                  18   period when the laser beam is not radiated is determined. The other plurality of samples is then

                                  19   accumulated to generate another value, and the test result is generated based on the value and the

                                  20   other value.” ‘982 patent at 8:24-33 (discussing Figure 6); see also id. at 9:16-19 (“The other

                                  21   value generated (from the plurality of samples obtained during the non-radiating period, tOFF

                                  22   (605)) is represented by the accumulation of the term S(xi, yi)(t)*δ[t-(TDT+TPD+nmTS)].”). As

                                  23   with the term “value,” Hamamatsu asks the court to import the limitation of a specific claim—

                                  24   here, claim 17—into the term “another value,” citing only the specification’s description of the

                                  25   embodiment of claim 17 as support. As discussed at length above, the ‘982 patent differs from the

                                  26   patent-in-suit in GPNE because it does not “repeatedly and consistently” characterize the term

                                  27   “value” in the way that Hamamatsu asserts. Hamamatsu’s proposed corresponding construction of

                                  28   “another value” suffers from the same flaws.
                                                                                         10
                                        Case 4:17-cv-03440-DMR Document 100 Filed 04/23/20 Page 11 of 14




                                   1           In sum,, the court co
                                                                   oncludes thaat Hamamatssu’s proposed constructioons for the cclaim terms

                                   2   “vaalue” and “an
                                                      nother valuee” are unsupp
                                                                              ported. Thee court agreees with SEM
                                                                                                                MICAPS that the terms

                                   3   “vaalue” and “an
                                                      nother valuee” require no
                                                                              o constructioon and should be given thheir plain annd ordinary

                                   4   meeanings.

                                   5           B.      “test resultt”
                                   6

                                   7        SEMICAP  PS’s Proposeed Construcction               Hamamaatsu’s Propoosed Constrruction
                                       Plaain and ordin
                                                      nary meaning g. If constru
                                                                               uction is    ““determinatioon of whetheer the circuitt is faulty”
                                   8
                                       neccessary, “dettermination from the testting of
                                   9   an electronic ciircuit”

                                  10           The dissputed term “test
                                                                  “     result” appears in cclaim 21, whhich disclosees an apparattus that

                                  11   inccludes “a signal processo
                                                                  or, wherein the signal proocessor accuumulates thee plurality off samples to

                                  12   gen
                                         nerate a valu
                                                     ue, and generrates a test result
                                                                               r      based on the valuee.” ‘982 Pattent at 12:288-31
Northern District of California
 United States District Court




                                  13   (em
                                         mphasis addeed).

                                  14           SEMIC
                                                   CAPS arguess that the cou
                                                                           urt need not construe thee term “test rresult” becauuse it is

                                  15   reaadily understtandable by a jury and iss a common, unambiguouus term. If tthe court dettermines that

                                  16   con
                                         nstruction is necessary, SEMICAPS
                                                                  S        proposes thhat it be consstrued to meaan “determinnation from

                                  17   thee testing of an
                                                       a electronic circuit.”

                                  18           Hamam
                                                   matsu proposses the follow
                                                                            wing construuction: “deteermination off whether thhe circuit is

                                  19   fau
                                         ulty.” In sup
                                                     pport, it contends that thee ‘982 patent
                                                                                           nt defines thee term “test rresult” to desscribe a

                                  20   possitive or neg
                                                      gative “determ
                                                                   mination of whether a ciircuit is faultty,” and arguues that the ccourt should
                                                                                                                                                d

                                  21   ado
                                         opt that consstruction, citing Edwardss Lifesciencees LLC v. Coook Inc., 5822 F.3d 1322,, 1334 (Fed.

                                  22   Cirr. 2009).

                                  23           The Ed
                                                    dwards court affirmed thee district couurt’s construuction of the term “malleeable” in

                                  24   fou
                                         ur related pattents relating
                                                                    g to intralum
                                                                                minal grafts ffor treating aaneurisms annd occlusive diseases of

                                  25   thee blood vesseels without open
                                                                   o    surgery
                                                                              y. 582 F.3d aat 1324, 13334. The speccification staated that “thee

                                  26   wirres ‘are maleeable [sic] an
                                                                    nd may be bent into any desired shappe, ie [sic] thhey are not rresilient to

                                  27   any
                                         y substantiall extent so th
                                                                   hat they havee to be physiically expandded into conntact with thee aorta rather

                                  28   thaan expanding
                                                     g by virtue of
                                                                 o their own resilience.’”
                                                                             r           ” Id. at 13344. The court held that thee use of the

                                                                                           11
                                        Case 4:17-cv-03440-DMR Document 100 Filed 04/23/20 Page 12 of 14




                                   1   term “i.e.” in the specification “signal[ed] an intent to define the word to which it refer[red],

                                   2   ‘malleable,’ and that definition was not limited to the embodiment being discussed.” Id.

                                   3   Accordingly, it concluded that “in the context of the specification, malleable wires and resilient

                                   4   wires are mutually exclusive,” because “the specification define[d] ‘malleable’ to exclude any

                                   5   substantial resilience, and that definition over[ode] any ordinary meaning of the word ‘malleable’

                                   6   that might allow for substantial resilience.” Id.

                                   7          Here, Hamamatsu asserts that the use of the term “i.e.” in the following excerpt from the

                                   8   ‘982 patent’s specification signals the patentee’s intent to define the term “test result” as a

                                   9   “determination of whether a circuit is faulty”:

                                  10                  If one or more bright spots, lines or areas appear on the digital
                                                      image of the electronic circuit generated, then the electronic circuit
                                  11                  has one or more faults, and thus, a negative test result is obtained
                                                      (i.e., the electronic circuit is faulty). If no bright spot, line or area
                                  12                  appears on the digital image of the electronic circuit, then the
Northern District of California




                                                      electronic circuit does not have a fault and thus, a positive test result
 United States District Court




                                  13                  is obtained (i.e., the electronic circuit is not faulty).
                                  14   ‘982 patent at 5:18-24 (emphasis added). Not so. To begin with, unlike the use of “i.e.” in

                                  15   Edwards which signaled an intent to define a term for all embodiments of the invention, the use of

                                  16   “i.e.” in the cited portion of the ‘982 patent’s specification does not define the term “test result”

                                  17   for all purposes and embodiments. Instead, when read in full context, the “i.e.” relied upon by

                                  18   Hamamatsu merely prefaces the explanation that follows and is limited to the particular

                                  19   embodiment being described. Hamamatsu’s quoted language appears in the third paragraph of this

                                  20   larger contextualized discussion:

                                  21                  The method may further include generating a digital image of the
                                                      electronic circuit using the value generated at the first location of the
                                  22                  electronic circuit. In one embodiment, the value generated is a pixel
                                                      value (e.g., the brightness of the pixel) of a digital image.
                                  23
                                                      The digital image of the electronic circuit may then be analyzed,
                                  24                  using visual inspection, for example. According to one embodiment
                                                      of the invention, if there were a fault on the electronic circuit, the
                                  25                  fault at a location on the electronic circuit may appear as a bright
                                                      spot, a bright line, or a bright area on the corresponding pixel
                                  26                  location of the digital image of the electronic circuit.
                                  27                  If one or more bright spots, lines or areas appear on the digital
                                                      image of the electronic circuit generated, then the electronic circuit
                                  28                  has one or more faults, and thus, a negative test result is obtained
                                                                                           12
                                        Case 4:17-cv-03440-DMR Document 100 Filed 04/23/20 Page 13 of 14



                                                      (i.e., the electronic circuit is faulty). If no bright spot, line or area
                                   1                  appears on the digital image of the electronic circuit, then the
                                                      electronic circuit does not have a fault and thus, a positive test result
                                   2                  is obtained (i.e., the electronic circuit is not faulty).
                                   3   ‘982 patent at 5:5-24.

                                   4          Moreover, contrary to Hamamatsu’s construction, the “test result” in this embodiment does

                                   5   not by itself indicate whether the circuit is faulty. The specification describes a separate step of

                                   6   visual inspection and analysis of the test result (in this embodiment, examination and

                                   7   interpretation of the brightness of pixels in a digital image) to determine whether the electronic

                                   8   circuit is faulty: “[t]he digital image of the electronic circuit generated may then be analyzed,

                                   9   using visual inspection, for example.” ‘982 Patent at 5:10-11. The separate step of analyzing the

                                  10   image to determine whether the circuit is faulty is not required by claim 21, which describes “a

                                  11   signal processor, wherein the signal processor accumulates the plurality of samples to generate a

                                  12   value, and generates a test result based on the value.” ‘982 Patent at 12:28-31. Hamamatsu does
Northern District of California
 United States District Court




                                  13   not cite to anything in the specification or elsewhere that supports its construction that “test result”

                                  14   includes the process of analyzing and determining whether a circuit is faulty.

                                  15           In sum, Hamamatsu has not shown that the patentee used the signal “i.e.” to “set[ ] out a

                                  16   definition and act[ed] as his [or her] own lexicographer” with respect to the term “test result.”

                                  17   Thorner v. Sony Comput. Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012) (listing

                                  18   exceptions to the rule that words of a claim are given their ordinary and customary meaning as

                                  19   understood by a person of ordinary skill in the relevant art). It also has not shown that the

                                  20   patentee expressly or impliedly disavowed the full scope of that term in the specification or

                                  21   prosecution. See id.; see also Trustees of Columbia Univ. v. Symantec Corp., 811 F.3d 1359, 1364

                                  22   (Fed. Cir. 2016) (a patentee may disclaim the scope of a claim term by implication). Accordingly,

                                  23   the court declines to adopt Hamamatsu’s proposed construction of “test result.” The court

                                  24   concludes that the term “test result” is readily understood by its plain and ordinary meaning and

                                  25   no construction is necessary.

                                  26   //

                                  27   //

                                  28
                                                                                         13
                                        Case 4:17-cv-03440-DMR Document 100 Filed 04/23/20 Page 14 of 14



                                       IV.    CONCLUSION
                                   1
                                              For the foregoing reasons, the court concludes that the terms “value,” “another value,” and
                                   2
                                                                                                             ISTRIC
                                       “test result” require no construction.
                                                                                                        TES D      TC
                                   3                                                                  TA




                                                                                                                         O
                                                                                                S




                                                                                                                          U
                                                                                             ED
                                   4




                                                                                                                           RT
                                              IT IS SO ORDERED.
                                                                                                            ORD     ERED




                                                                                         UNIT
                                   5
                                       Dated: April 23, 2020                                      I T IS SO




                                                                                                                                 R NIA
                                   6
                                                                                       ______________________________________
                                                                                                               M. Ryu




                                                                                           NO
                                   7                                                                Donna
                                                                                                    ge D o n naRyu
                                                                                                            M.




                                                                                                                                 FO
                                                                                                JudStates Magistrate Judge
                                                                                             United




                                                                                           RT
                                   8




                                                                                                                             LI
                                                                                                  ER




                                                                                             H




                                                                                                                         A
                                                                                                       N                     C
                                   9                                                                                     F
                                                                                                           D IS T IC T O
                                                                                                                 R
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                      14
